Citation Nr: 0126812	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder and if so, whether the claim 
may be allowed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had service from August 7, 1973, to August 29, 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In a Board decision dated in March 1982 service connection 
for an acquired nervous disorder was denied.  The appellant 
filed a claim for service connection for a nervous disorder 
in January 1999.  By rating action in May 1999, the RO held 
that the appellant had not submitted new and material 
evidence to reopen the claim.  However, after additional 
evidence was received, including medical records dated in 
1971, the RO reopened the claim and in a statement of the 
case issued in February 2000 listed the issue as service 
connection for a psychiatric disorder.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), and VAOPGCPREC 05-
92.  As such the Board has characterized the issue as shown 
on the title page.  

A Travel Board Hearing was held at the RO in July 2001 before 
the Board Member signing this document.  A transcript of the 
hearing testimony is on file.


FINDINGS OF FACT

1.  In a Board decision dated in March 1982 service 
connection for an acquired nervous disorder was denied.  This 
decision is final.

2.  The evidence received since the Board's March 1982 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The Board's decision dated in March 1982, which denied 
service connection for an acquired nervous disorder, is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).

2.  New and material evidence has been received since the 
Board's March 1982 decision denying the appellant's claim for 
service connection for an acquired nervous disorder; thus the 
claim for service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a Board decision dated in March 1982 service connection 
for an acquired nervous disorder was denied.  The Board's 
decision was based upon the following FINDINGS OF FACT:

1. The veteran had active service from 
August 7, 1973, to August 29, 1973.

2. During service the veteran experienced 
incapacitating emotional reactions 
indicative of general emotional 
instability as a result of the normal 
stresses of recruit training; this 
condition was developmental in nature and 
preexisted his period of military 
service.

3. A chronic acquired psychiatric disorder 
was not present during the veteran's 
period of military service; the earliest 
post service evidence of manifestations 
of a psychoneurosis appears in records 
dated in 1978, several years after [the 
veteran's] separation from the military, 
when he was treated for depressive 
neurosis.

4. The veteran's current psychiatric 
disorder, however classified, is not of 
service origin.

The Board's March 1982 decision denying service connection 
for an acquire psychiatric disorder is final.  38 U.S.C.A. § 
7104.  However, applicable law provides that a claim which is 
the subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.

In January 1999, the appellant filed to reopen his claim for 
service connection for an acquired psychiatric disorder.  

However, as noted above, despite the RO decision to reopen 
the claim, the Board must consider the threshold question of 
whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine if new and material evidence 
has been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows:  [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the Board's March 
1982 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the Board's March 1982 
decision included service records which revealed that the 
appellant was accepted for active service after presenting a 
letter dated in March 1973 from the Binghamton State 
Hospital, New York, to his enlistment examiner.  The letter 
noted that he had been admitted as a voluntary patient at the 
Binghamton State Hospital, from October 20 to November 5, 
1971.  He was discharged after a period of evaluation and 
observation which did not reveal any serious mental 
disturbances.  The diagnosis was adjustment reaction of 
adolescence.

The enlistment examination found no mental disorder, 
indication of organicity, thought disorder, personality 
disorder, or mood disturbance.  The examiner recommended 
acceptance for enlistment.

Shortly after entering on active duty, the appellant was 
referred to the recruit evaluation unit for poor adaptation 
during training characterized by general emotional 
instability.  A psychiatrist noted a history of responding to 
routine stress with emotional outbursts.  He noted the 
appellant was not psychotic, or neurotically debilitated.  
His maladaptation was due to inability to function under 
stress.  An administrative discharge was recommended.

The claims file also contained evidence of an award of Social 
Security Administration (SSA) benefits commencing on February 
6, 1978, for an inadequate personality disorder and a 
superimposed adjustment reaction to adult life with 
depression and psycho-physiologic tendencies.

Based on this evidence, the Board determined that the 
appellant's behavior during service was indicative of a 
general emotional instability.  This condition was 
developmental in nature and preexisted service.  His 
condition however classified was not a disability resulting 
from disease or injury incurred in or aggravated by service.

Evidence received since the Board's March 1982 decision 
includes several letters and medical records, as well as VA 
outpatient treatment and examination reports.  These reveal 
treatment for various physical as well as psychiatric 
complaints from 1978 to the present.

In addition, in February 2000, a complete clinical summary 
for the appellant's hospitalization in 1971 at the Binghamton 
State Hospital was received.  This document reflects that 
when the appellant was admitted in October 1971 it was noted 
that he had an extensive history of psychiatric treatment and 
was not only depressed but also suicidal.  When he was 
released from the hospital in November 1971, the diagnosis 
was neuroses, anxiety.

A Travel Board Hearing was held at the RO in July 2001.  In 
essence the appellant offered testimony and expanded on the 
information already contained in the evidence of record.  The 
appellant noted that he was going to get a letter from his 
psychiatric social worker expressing an opinion supporting 
his claim.

Subsequent to the hearing, the VA received a letter dated in 
July 2001 from a VA social worker.  The social worker stated 
that he had seen the appellant in counseling over a 10-year 
period and that the appellant had also received psychiatric 
care at the VA.  The social worker stated that the appellant 
suffered from an anxiety disorder with depressive features.  
He noted the following:

[the appellant] related a long history of 
anxiety for which he received treatment 
before his military service as well as 
after his military service.  In our 
therapy sessions we discussed the fact 
that his release from the service in 1973 
because of "poor adaptation" was , in 
effect, an exacerbation of his anxiety 
disorder that was aggravated by military 
service but for which he was not treated 
in the military.

The VA social worker's letter and apparent opinion that the 
appellant's, "anxiety disorder that was aggravated by 
military service" was not of record at the time of the 
Board's 1982 decision.  It is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that it is material evidence sufficient to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  

This submitted medical professional opinion by and of itself 
is not conclusive proof of service incurrence or aggravation 
of a preexisting psychiatric disorder.  However, the letter 
contains new evidence which pertains to the evidence of 
record which was the basis for the Board's March 1982 
decision.  The Board therefore finds that the submitted 
evidence bears directly and substantially upon the issue at 
hand, that this evidence is probative of the issue at hand, 
and is material.  See e.g., Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The claim is therefore reopened.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened; the appeal is granted to this extent 
only and is subject to the following development.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, VA issued regulations implementing the 
provisions of the VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits."  
See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, at 38 C.F.R. § 3.159(c)(4), provide that 
in a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  At 38 C.F.R. 
§ 3.159(c)(4)(C), it is provided that a medical examination 
or medical opinion is necessary if the information and 
evidence of record indicates that the claimed disability or 
symptoms may be associated with an event, injury, or disease 
in service.

It is not clear whether the opinion from the VA social worker 
to the effect that the appellant had a psychiatric disorder 
prior to service which was aggravated by his period of 
service is based upon a review of the medical records of the 
appellant's treatment prior to service and the service 
records, or solely upon the veteran's account of his pre-
service and service experiences.  If the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board is free to 
supplement the record by seeking an advisory opinion.  Talley 
v. Brown, 6 Vet. App. 72 (1993).  

The Board concludes that an examination is required to 
clarify any current psychiatric diagnosis, and for an 
opinion, based upon review of the pre-service and service 
records, as to whether any such disorder was aggravated by or 
is otherwise related to service.  If an examination report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant 
to identify all medical providers who 
have treated him for a psychiatric 
disorder.  After securing any necessary 
releases, the RO should make all 
reasonable efforts to obtain medical 
records from all sources identified by 
the appellant which are not already in 
the file.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied.

3.  The RO should arrange for the 
appellant to be scheduled for an 
examination by an appropriate specialist 
or specialists to determine the current 
nature, severity, etiology, and date of 
onset of all psychiatric disorders which 
the appellant has manifested.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  All indicated testing, studies 
and evaluations should be accomplished and 
the results reviewed prior to completion 
of the report.  The examiner should 
respond to the following:

? Based on whole history and current 
examination, provide a diagnosis or 
diagnoses for all psychiatric pathology 
for the appellant and the date of onset 
for each condition diagnosed.

? Is it at least as likely as not that any 
current psychiatric disorder began 
during the appellant's military service 
or is due to such service?

? Is it as least as likely as not that any 
acquired psychiatric disorder which pre-
existed the appellant's entrance into 
military service increased in severity 
during such service, and if so, was such 
increase in pathology beyond the natural 
progress of the condition?

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder on a 
de novo basis.  If the benefit sought is 
not granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


